 



Exhibit 10.52
SUBLEASE AGREEMENT
between
AVANIR PHARMACEUTICALS,
as Sublandlord
and
HALOZYME, INC.
as Subtenant

         
 
  Building Address:   11404 Sorrento Valley Road
San Diego, California 92121

 



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT
     THIS SUBLEASE AGREEMENT (“Sublease”) is made as of this 2nd day of July,
2007 (the “Effective Date”), by and between AVANIR PHARMACEUTICALS, a California
corporation (“Sublandlord”) and HALOZYME, INC., a California corporation
(“Subtenant”), a subsidiary of HALOZYME THERAPEUTICS, INC., a Nevada corporation
(“Parent”), with Sublandlord and Subtenant hereinafter sometimes referred to
collectively as the “Parties” and individually as a “Party”).
W I T N E S S E T H:
     WHEREAS, Sorrento Plaza, a California limited partnership (“Master
Landlord”) and Sublandlord, are parties to a certain Standard Industrial Net
Lease, dated as of May 20, 2002, as amended by that certain First Amendment to
Standard Industrial Net Lease, dated as of August 1, 2002, and as amended by
that certain Second Amendment to Standard Industrial Net Lease, dated as of
April 2, 2003 (collectively, the “Master Lease”), a copy of which is attached
hereto as Exhibit A;s
     WHEREAS, pursuant to the terms of the Master Lease, Master Landlord has
leased to Sublandlord, certain premises consisting of approximately 30,370
rentable square feet (the “Master Lease Premises”) and which are located in an
office industrial center with a street address of 11404 and 11408 Sorrento
Valley Road, San Diego, California 92121 (collectively, the “Center”);
     WHEREAS, BC Sorrento, LLC, a California limited liability company
(“Additional Master Landlord”) and Sublandlord, are parties to a certain
Standard Industrial Net Lease, dated March 20, 2000 (the “Additional Master
Lease”).
     WHEREAS, pursuant to the terms of the Additional Master Lease, Additional
Master Landlord has leased to Sublandlord, a portion of the premises (the
“Additional Master Lease Premises”) which are part of an office industrial
center which includes 11388 Sorrento Valley Road, San Diego, California 92121
(the “Additional Center”), collectively the Center and the Additional Center
will herein be referred to as the Campus (“the Campus”).
     (Initially capitalized terms not otherwise defined in this Sublease shall
have the meanings attributed to such terms in the Master Lease, and unless
otherwise expressly provided herein, all references in this Sublease to
“Section” shall refer to the respective “Section” of the Master Lease and all
references to “Paragraph” in this Sublease shall refer to the respective
“Paragraph” of this Sublease.)
     WHEREAS, Sublandlord now desires to sublease to Subtenant and Subtenant now
desires to sublease from Sublandlord a portion of the Master Lease Premises
containing approximately 21,184 rentable square feet with a street address of
11404 Sorrento Valley Road (the “Sublease Premises”), on the terms, covenants
and conditions hereinafter provided; and
     NOW, THEREFORE, Sublandlord and Subtenant covenant and agree as follows:

1



--------------------------------------------------------------------------------



 



1. Summary and Definitions: The following definitions apply in this Sublease:

  (a)   Base Rent. Base Rent shall be as follows:

                  Annual Base Rent Period During Sublease       (or shorter
period as Term   Monthly Base Rent   noted)
Sublease Commencement Date (estimated to be July 1, 2007, through and including
December 31, 2007)
  $0.00   $ 0.00
January 1, 2008 through and including June 30, 2008
  $1.225 per sq. foot per month or $25,950.40   $155,702.40 (for the six month
period)
July 1, 2008 through and including June 30, 2009
  $2.548 per sq. foot per month or $53,976.83   $647,722.00
July 1, 2009 through and including June 30, 2010
  $2.65 per sq. foot per month or $56,137.60   $673,651.20
July 1, 2010 through and including June 30, 2011
  $2.756 per sq. foot per month or $58,383.10   $700,597.20
July 1, 2011 through and including June 30, 2012
  $2.866 per sq. foot per month or $60,713.34   $728,556.08
July 1, 2012 through and including January 14, 2013
  $2.981 per sq. foot per month or $63,149.50   $407,963.07 (for the six months
and 14 day period)

  (b)   Security Deposit: $400,000.00, subject to reduction on certain terms and
conditions, all as set forth in Paragraph 16 hereof. Subtenant’s obligation to
make a Security Deposit shall be satisfied by the delivery of a letter of
credit.     (c)   Sublease Premises: A portion of the Master Lease Premises
constituting approximately 21,184 Rentable Square Feet at 11404 Sorrento Valley
Road, San Diego, California 92121 (the “Building”), as depicted on Exhibit B
attached hereto.     (d)   Term: The term of this Sublease (“Sublease Term”)
shall commence on the later of the following two occurrences: 1) the date upon
which Subtenant shall have obtained the consent of Master Landlord to this
Sublease, which shall be diligently prosecuted, or 2) the date upon which
Subtenant obtains clearance of its license applications required for the conduct
of its business, which shall be diligently prosecuted (“Sublease Commencement
Date”). The Sublease Term shall expire on January 14, 2013, or such earlier date
on which this Sublease may be terminated in accordance with the provisions
hereof or the provisions of the Master Lease, as incorporated herein (“Sublease
Expiration Date”), in which case Sublandlord shall promptly provide Subtenant
with prior written notice of such termination. In no event shall Subtenant
conduct Subtenant’s business

2



--------------------------------------------------------------------------------



 



      operations from the Sublease Premises prior to the Sublease Commencement
Date. Subtenant shall have the right to enter the Sublease Premises upon
execution of the Sublease prior to the anticipated Sublease Commencement Date
for any purposes other than to conduct its business operations, including but
not limited to monitoring construction, installing furniture, networks,
telecommunication equipment and fiber and any other personal property, provided,
however that any such entry shall be subject to Subtenant’s waiver and indemnity
provisions set forth in this Sublease and Subtenant shall not interfere with any
activity of Sublandlord on the Sublease Premises.

2. Sublease.
Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases from
Sublandlord, the Sublease Premises, together with all appurtenances thereto as
provided in the Master Lease, for the Sublease Term and on the terms and
conditions contained in this Sublease. Subtenant’s sublease of the Sublease
Premises is subject to the terms and conditions of the Master Lease as
incorporated herein and further subject to the terms and conditions of this
Sublease.
3. Condition of Sublease Premises.

  (a)   In entering into this Sublease, Subtenant acknowledges that, except as
expressly set forth in this Sublease, Subtenant has not relied upon or been
induced by any statements or representations of Sublandlord or any other parties
or persons with respect to the physical condition of the Sublease Premises or
with respect to any other matter affecting the Sublease Premises, that might be
pertinent in considering the leasing of the Sublease Premises or the execution
of this Sublease. Subtenant has, on the contrary and except as expressly set
forth in this Sublease, relied solely on such investigations, examinations and
inspections as Subtenant has chosen to make or have made on its behalf. Upon
taking possession of the Sublease Premises, Subtenant shall be deemed to have
accepted the Sublease Premises in its then “as-is” “where-is” condition, except
for Sublandlord’s remediation obligations set forth in Paragraph 3 of this
Sublease.     (b)   Sublandlord represents and warrants that: (i) to the best of
its knowledge, as of the Sublease Commencement Date, the Sublease Premises
complies with all laws, codes, ordinances and other governmental requirements
then applicable to the Sublease Premises and (ii) to the best of its knowledge,
as of the Sublease Commencement Date, there are no material defects in the
Sublease Premises which would unreasonably interfere with Subtenant’s use and
enjoyment of the Sublease Premises.     (c)   By taking possession of the
Sublease Premises, Subtenant shall conclusively evidence that the Sublease
Premises are fully completed and are suitable for Subtenant’s purposes, that the
Building and the Sublease Premises are in good and satisfactory condition, and
that Subtenant waives any defect therein.

3



--------------------------------------------------------------------------------



 



  (d)   Sublandlord shall complete an Exit Assessment as described in
Section 14.8 of the Master Lease and shall obtain any required regulatory
certification of the Sublease Premises at least five (5) days prior to the
Sublease Commencement Date, unless waived in writing by Subtenant.

4. Base Rent.
     During the Sublease Term, Subtenant shall pay Sublandlord, as rent for the
Sublease Premises, the Base Rent as set forth in Paragraph 1 of this Sublease,
without set-off or deduction whatsoever, except as otherwise provided herein.
Base Rent shall be due and payable by Subtenant in immediately available funds,
in advance on or before the first day of each calendar month without notice or
demand.
5. Additional Rent.
     In addition to the Base Rent under Paragraph 4 above, any and all charges,
expenses or other sums Subtenant is required to pay under the terms of this
Sublease, including, without limitation, any additional rent required under the
Master Lease shall be deemed additional rent (“Additional Rent,” and together
with Base Rent, “Subtenant’s Rent”) and shall be paid by Subtenant. Sublandlord
shall have the same rights and remedies with respect to payment of Additional
Rent as Sublandlord shall have with respect to the Base Rent. Subtenant shall
remain responsible for Subtenant’s Rent and any other charges, expenses or other
sums which first arise, accrue or are invoiced at any time during or after the
expiration of the Sublease Term, whether by Sublandlord or Master Landlord, to
the extent they arise or accrue with respect to any period during the Sublease
Term from any liabilities or obligations of Subtenant under the provisions of
this Sublease (including any obligations under the Master Lease which are
incorporated herein as liabilities or obligations of Subtenant). Notwithstanding
anything to the contrary set forth in this Sublease, Subtenant shall not be
required to pay any Additional Rent, or to perform any obligation that is
(i) allocable to any period of time prior to the Sublease Commencement Date or
following the expiration or sooner termination of the Sublease (for any reason
other than Subtenant’s default), (ii) allocable to any portion of the Master
Premises other than the Sublease Premises, (iii) payable as a result of a
default by Sublandlord of any of its obligations under the Master Lease, or as a
result of the gross negligence or willful misconduct of Sublandlord or any of
its agents, employees or contractors, or (iv) are incurred for the sole and
exclusive benefit of Sublandlord.
6. Rent Payments.

  (a)   Subtenant’s Rent and all other charges, expenses or other sums Subtenant
is required to pay to Sublandlord hereunder shall be due and payable without
billing or demand, and without deduction, set-off or counterclaim, except as
otherwise provided herein, in lawful money of the United States of America, at
Sublandlord’s address for notices in Paragraph 15 hereof or to such other person
or at such other place as Sublandlord may designate in writing, and shall be due
and payable by Subtenant to Sublandlord on or before the date specified in this
Sublease, provided that if no date is specified as to the applicable payment,
then on or before (i) three (3) business days prior to the corresponding date

4



--------------------------------------------------------------------------------



 



      provided in the Master Lease for payment of the same by Sublandlord to
Master Landlord (provided that in no event shall such period be shortened to a
duration of less than two (2) business days) or (ii) if there is no
corresponding date provided in the Master Lease for payment of the same by
Sublandlord to Master Landlord, then ten (10) business days after written
request from Sublandlord to Subtenant. The failure of Subtenant to make payment
in full of Subtenant’s Rent or any other charges, expenses or other sums
Subtenant is required to pay to Sublandlord hereunder by the due date provided
herein for such payment, shall potentially subject Subtenant to the obligation
to pay to Sublandlord interest in accordance with the provisions of
Paragraph 18.     (b)   If the Sublease Term commences on a day other than the
first day of a calendar month or ends on a day other than the last day of a
calendar month, then Subtenant’s Rent for the first and last fractional months
of the Sublease Term shall be appropriately prorated.     (c)   Sublandlord may
upon reasonable prior written notice (which notice shall include Master
Landlord’s address and Master Landlord’s acknowledgement of such notice)
instruct Subtenant to make any payment of Subtenant’s Rent directly to Master
Landlord, in which event Subtenant shall timely make all such payments so
instructed directly to Master Landlord (with a copy of the check to be
contemporaneously forwarded by Subtenant to Sublandlord at the time of making of
each such payment), and in such event Sublandlord shall have no responsibility
to Subtenant for the payment of any such amount, and Subtenant shall be solely
responsible for any interest or late charges that may be imposed as a result of
any failure of Subtenant to have timely and properly made any such payment to
Master Landlord. Any payment made directly by Subtenant to Master Landlord at
the request of Sublandlord shall be credited against any of Subtenant’s Rent due
under this Sublease as and when received by Master Landlord.

7. Use.
     Subtenant shall use and occupy the Sublease Premises only for the purposes
permitted under, and in a manner consistent with, the provisions of the Master
Lease. Subtenant will pay for any damage to any part of the Sublease Premises,
Building or Center, subject to any applicable waiver of subrogation provisions,
if (i) caused by any act or omission by Subtenant or Subtenant’s employees,
agent, licensees, contractors or invitees and (ii) Sublandlord is required to
pay for such damage under the Master Lease. Subtenant will comply with
applicable provisions of the Master Lease and the Center’s Rules and
Regulations.
8. Operating Costs, Real Estate Taxes and Utilities.

  (a)   Commencing on the Sublease Commencement Date, Subtenant shall pay
Subtenant’s Pro Rata Share (as defined below) of Operating Costs (as defined in
the Master Lease), Real Property Taxes (as defined in the Master Lease), and
insurance costs incurred by Sublandlord under the Master Lease. Subtenant’s Pro
Rata Share is sixty-nine and three quarters percent (69.75%), which represents
the

5



--------------------------------------------------------------------------------



 



      ratio of the Rentable Square Footage of the Sublease Premises to the
Rentable Square Footage of the Master Lease Premises (“Subtenant’s Pro Rata
Share”). Subtenant’s Pro Rata Share shall be computed by Sublandlord on a
monthly or other periodic basis selected by Sublandlord. Subtenant’s shall pay
the amount of such pro rata share within ten (10) business days after receipt of
a statement from Sublandlord.     (b)   Sublandlord may incur actual,
third-party, out-of-pocket costs and expenses related to the operation of the
Center or Campus, as more specifically described on Exhibit I attached hereto
(collectively, “Additional Operating Costs”). Subtenant shall be responsible for
reimbursing Sublandlord for Subtenant’s prorate share of such Additional
Operating Costs as provided below. Subtenant’s pro rata share of Additional
Operating Costs shall be one hundred percent (100%) with respect to Additional
Operating Costs that are incurred by Sublandlord for the sole benefit of the
Sublease Premises. To the extent that the Additional Operating Costs are not for
the sole benefit of the Sublease Premises and benefit or are related to the
Campus and/or Center as a whole, then Subtenant’s pro rata share of the
Additional Operating costs shall represent the ratio of the Rentable Square
Footage of the Sublease Premises to the Rentable Square Footage of the Campus
and/or the Center, as applicable; provided, however, that in no event shall
Subtenant have any obligation to reimburse Sublandlord for any Additional
Operating Costs that are incurred for the sole benefit of the premises located
at 11404 Sorrento Valley Road. Subtenant shall pay the amount of such pro rata
share within ten (10) business days after receipt of a statement from
Sublandlord along with reasonable documentary evidence of Sublandlord’s payment
of such costs. Subtenant shall bear such Additional Operating Costs commencing
on the Sublease Commencement Date. The Additional Operating Costs shall be
included in the defined term Subtenant’s Rent.     (c)   To the extent not
separately metered or monitored with respect to the Sublease Premises,
Sublandlord shall use commercially reasonable efforts to provide those utilities
set forth in Exhibit G attached hereto (as provided in the Sublease Premises,
the “Utilities”). Subtenant shall be responsible for its Pro Rata Share of
Sublandlord’s cost of those Utilities in accordance with Paragraph 8(a) above.
Sublandlord shall in no way be liable or responsible for any loss, damage or
expense the Subtenant may sustain or incur by reason of any change, failure,
interruption, interference or defect in the supply or character of the
electricity or other Utilities supplied to the Sublease Premises. Sublandlord
makes no representation or warranty as the suitability of the Utility service
for Subtenant’s requirements, and no such change, failure, defect,
unavailability or unsuitability shall constitute any actual or constructive
eviction, in whole or in part, or entitle Subtenant to any abatement or
diminution of rent, or relieve Subtenant of any of its obligations under this
Sublease. Sublandlord shall not be liable in damages or otherwise for any
failure or interruption of any Utility service, and no such failure or
interruption shall entitle Subtenant to terminate this Sublease or abate the
rent due hereunder.

6



--------------------------------------------------------------------------------



 



9. Status of Master Lease.

  (a)   Sublandlord and Subtenant confirm and agree that this Sublease is
subject and subordinate to all of the terms, covenants and conditions of the
Master Lease and to the matters to which the Master Lease shall be subordinate.
Without limiting the generality of the foregoing, in the event of termination of
Sublandlord’s interest under the Master Lease for any reason (including, without
limitation, upon the occurrence of any casualty or condemnation pertaining to
the Sublease Premises) this Sublease shall terminate coincidentally therewith
and Sublandlord shall return to Subtenant the Security Deposit and any prepaid
Subtenant’s Rent not applied to a default of Subtenant within twenty (20) days
of such termination.     (b)   Sublandlord represents to Subtenant that the
Master Lease represents that entire agreement between Master Landlord and
Sublandlord respecting the subject matter thereof, is in full force and effect,
and, that to Sublandlord’s knowledge, no default or event that, with the passing
of time or the giving of notice or both, would constitute a default, exists on
the part of Sublandlord, or, to Sublandlord’s knowledge, the Master Landlord.
Sublandlord agrees to perform all of its obligations under the Master Lease and,
except for a termination of the Master Lease in connection with a casualty or
condemnation pursuant to Sublandlord’s express rights as set forth therein, to
maintain the Master Lease in full force and effect, except to the extent that
any failure to maintain the Master Lease is due to the failure of Subtenant to
comply with any of its obligations under this Sublease. Sublandlord shall not
amend or modify the Master Lease in such a manner as to materially adversely
affect Subtenant’s use of the Subleased Premises or increase the obligations or
decrease the rights of Subtenant hereunder, without the prior written consent of
Subtenant, which may be granted or withheld at Subtenant’s sole discretion.    
(c)   If Sublandlord fails to pay any sum of money to Master Landlord, or fails
to perform any other act on its part to be performed under the Master Lease or
this Sublease, then Subtenant may, but shall not be obligated to, make such
payment or perform such act. All such sums paid, and all reasonable costs and
expenses of performing any such act, shall be payable by Sublandlord to
Subtenant upon demand.     (d)   In the event that Subtenant desires to make any
alterations or improvements, or otherwise take any action that will require the
consent of Master Landlord, then Subtenant shall process such consent with the
Master Landlord. Sublandlord shall cooperate, at no cost or expense to
Sublandlord in connection with Subtenant obtaining such consent of Master
Landlord.

10. Incorporation of Master Lease Terms.

  (a)   The applicable terms, covenants and conditions contained in the Master
Lease are hereby incorporated herein and shall, as between Sublandlord and
Subtenant, constitute additional terms, covenants and conditions of this
Sublease, except to

7



--------------------------------------------------------------------------------



 



      the extent set forth below. Except as provided in this Paragraph 10, all
references in the Master Lease to “Landlord” “Tenant” “Lease” “Premises”
“Commencement Date” and “Rent” shall, for purposes of incorporation thereof into
this Sublease, mean and refer to “Sublandlord”, “Subtenant”, “Sublease”,
“Sublease Premises”, “Sublease Commencement Date” and “Subtenant’s Rent”,
respectively. Subtenant agrees to be bound by the provisions of the Master Lease
incorporated herein and to keep, observe and perform for the benefit of the
Master Landlord and Sublandlord each off the terms, covenants and conditions on
its part to be kept, observed and performed hereunder as well as those
applicable terms, covenants and conditions to be observed and performed by
Sublandlord as Tenant under the Master Lease with respect to the Sublease
Premises. Without limiting the foregoing, Subtenant shall not commit or permit
to be committed on the Sublease Premises any act or omission which shall violate
any term, covenant or condition of the Master Lease. Subtenant shall under no
circumstances have any rights with respect to the Sublease Premises greater than
Sublandlord’s rights under the Master Lease.     (b)   In the event of conflict
between any provision of the Master Lease which is incorporated herein as
described above in this Paragraph 10 and any provision of this Sublease, the
provisions of this Sublease shall control.     (c)   The following Sections and
provisions of the Mater Lease do not apply to, shall not be a part of, and are
not incorporated into this Sublease.

                  Specific Section Excluded Section   Subject Matter   If not
entire Section)
Section 1
  Basic Lease Terms   1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.9, 1.10
 
       
Section 2
  The Premises    
 
       
Section 3
  Lease Term    
 
       
Section 4
  Rent   Section 4.1 (Minimum Monthly Rent)
 
       
Section 5
  Security Deposit    
Section 6
  Operating Expenses   6.1, 6.2, 6.5
Section 8
  Real Property Taxes   8.1, 8.2
Section 16
  Damage and Destruction    
Section 17
  Condemnation    
Section 18
  Assignment and Subletting   18.2(c)
Section 20
  Surrender   20.4
 
       
Section 21
  Default by Tenant   Section 21(d)(v)
Section 23
  Default by Landlord   23.3(a)
Section 24
  General Provisions   24.6

8



--------------------------------------------------------------------------------



 



  Exhibits B “Rules and Regulations” and C “Sign Criteria” to the Master Lease
shall be incorporated into this Sublease but all other exhibits and references
thereto shall be excluded.     (d)   References in the following sections of the
Master Lease to “Landlord” shall be deemed to refer to Master Landlord only:
7.2, 9.1, 9.4, 9.7, 11.5, and 24.24.     (e)   The reference to “Avanir
Pharmaceuticals” in Section 14.2 shall be deemed to refer to Halozyme, Inc.    
(f)   Sublandlord and Subtenant agree that Sublandlord shall not be responsible
or liable to Subtenant for the performance or non-performance of any obligations
of Master Landlord under the Master Lease, and in furtherance thereof agree as
follows:

  (i)   Notwithstanding anything to the contrary contained in this Sublease,
Sublandlord shall not be required to (A) provide or perform any insurance and
services or any alterations, improvements, improvement allowances or other
construction obligations as to the Sublease Premises, (B) perform any
maintenance or make any of the repairs to the Sublease Premises, Building or the
Center, (C) comply with any laws or requirements of governmental authorities
regarding the maintenance or operation of the Sublease Premises after Subtenant
takes possession of the Premises or prior thereto the extent required to be
complied with by Master Landlord under the Master Lease, (D) take any other
action relating to the operation, maintenance, repair, alteration or servicing
of the Sublease Premises that Master Landlord may have agreed to provide,
furnish, make, comply with, or take, or cause to be provided, furnished, made,
complied with or taken under the Master Lease, or (E) provide Subtenant with any
rebate, credit, allowance or other concession required of Master Landlord for
any reason pursuant to the Master Lease unless Sublandlord receives a rent
abatement with respect to the Sublease Premises and Subtenant is not in default
of its obligations under the Sublease, beyond all applicable notice and cure
periods. Sublandlord makes no representation or warranty of quiet enjoyment as
to any persons claiming by, through or under Master Landlord, but Sublandlord
represents and warrants quiet enjoyment as against any person claiming by,
through or under Sublandlord.     (ii)   Sublandlord agrees, upon request of
Subtenant, to use reasonable efforts, at Subtenant’s sole cost and expense, to
cause Master Landlord to provide, furnish, or comply with any of Master
Landlord’s obligations under the Master Lease or to provide any required
consents or approvals; provided, however, that Sublandlord shall not be
obligated to use such efforts or take any action which, in Sublandlord’s
reasonable judgment, might give rise

9



--------------------------------------------------------------------------------



 



      to a default by Sublandlord under the Master Lease. Such efforts shall
include, without limitation, upon Subtenant’s request, notifying Master Landlord
within two (2) business days of its non-performance under the Master Lease and
requesting that Master Landlord perform its obligations thereunder. If Master
Landlord shall default in the performance of any of its obligations under the
Master Lease or at law, Sublandlord shall, upon request and at the expense of
Subtenant, cooperate with Subtenant in the prosecution of any reasonable action
or proceeding, in order to have Master Landlord (A) make such repairs, furnish
such electricity, provide such services or comply with any other obligation of
Master Landlord under the Master Lease or as required by law, (B) compensate
Subtenant for any earlier default by Master Landlord in the payment or
performance of its liabilities and obligations under the Master Lease during the
Sublease Term, and/or (C) assigning Sublandlord’s rights under the Master Lease
to Subtenant to the extent necessary to permit Subtenant to institute legal
proceedings against Master Landlord to obtain the performance of Master
Landlord’s obligations under the Master Lease; provided, however, that if
Subtenant commences a lawsuit or other action, Subtenant shall pay all costs and
expenses incurred in connection therewith (with any matter affecting the
Sublease Premises, or a proportionate share of such costs if the matter also
effects the Master Premises), and Subtenant shall indemnify Sublandlord against,
and hold Sublandlord harmless from, all costs and expenses incurred by
Sublandlord in connection therewith.     (iii)   Subtenant shall not make any
claim against Sublandlord for any damage which may arise by reason of: (i) the
failure of Master Landlord to keep, observe or perform any of its obligations
under the Master Lease; or (ii) the acts or omissions of Master Landlord or its
employees, agents, licensees, contractors or invitees.     (iv)   Subtenant
agrees that any waiver of liability, waiver of subrogation rights, or
indemnification provisions in the Master Lease which are incorporated herein as
waivers or obligations of Subtenant (including, but not limited to, in
Sections 9.5, 12.2, 13 and 14.5 of the Master Lease, to the extent applicable to
and incorporated in this Sublease), shall be deemed expanded so as to provide
for Subtenant to make such waivers and provide such indemnities not only in
favor of Sublandlord, but also in favor of Master Landlord, and the respective
affiliated employees, agents and the like of both Sublandlord and Master
Landlord as enumerated in such provisions.

  (g)   In the event that Sublandlord, as Tenant, is entitled to termination
rights for all or a portion of the Sublease Premises, including, without
limitation, as a result of (i) damage and destruction under Section 16 of the
Master Lease, or (ii) a partial condemnation under Section 17 of the Master
Lease, then Subtenant shall be entitled to similar termination rights with
respect to the portion or all of the

10



--------------------------------------------------------------------------------



 



      Sublease Premises affected, regardless of whether or not Sublandlord seeks
to enforce such termination rights under the Master Lease.     (h)   In the
event that Sublandlord, as Tenant, receives a rent abatement for all or a
portion of the Sublease Premises, including, without limitation, as a result of
(i) damage and destruction under Section 16 of the Master Lease, or (ii) a
partial condemnation under Section 17 of the Master Lease, then Subtenant shall
be entitled to similar abatement of Subtenant’s Rent with respect to the portion
or all of the Sublease Premises affected.     (i)   Notwithstanding the
incorporation of Section 6 of the Master Lease, Subtenant shall only be
responsible for its proportionate share of Operating Costs, Real Property Taxes
and insurance costs incurred by the Master Landlord under the Master Lease and
charged through to Sublandlord. Subject to the provisions of Section 8(b) above,
under no circumstances shall Subtenant be liable for any such costs directly
incurred by Sublandord.

11. Insurance.
     Subtenant shall comply at all times and in all respects with the provisions
of Section 9 of the Master Lease with regard to the maintenance of insurance by
“Tenant”. Such insurance shall name, as additional insureds, Master Landlord,
Sublandlord and any other parties required to be named under the terms of the
Master Lease, and a policy or certificate thereof shall be provided to
Sublandlord not later than two (2) business days prior to the Sublease
Commencement Date. The maintenance of insurance coverage with respect to the
Sublease Premises and any property of Subtenant shall be the sole obligation of
Subtenant. All insurance required to be maintained by Subtenant shall provide
for thirty (30) days prior written notice to Sublandlord and Master Landlord in
the event of any termination or reduction in coverage of such insurance. All
property insurance policies which either Party obtains affecting the Sublease
Premises shall include a clause or endorsement denying the insurer any rights of
subrogation against the other Party or Master Landlord. Sublandlord and
Subtenant waive any rights of recovery against the other for any actually
insured injury or loss including all amounts within any deductible or
self-insured retention amount applicable to any such insured injury or loss.
12. Surrender of Sublease Premises; Holding Over.

  (a)   As soon as its right to possession ends, Subtenant shall surrender the
Sublease Premises to Sublandlord in as good repair and condition as when
Subtenant first occupied, except for reasonable wear and tear and those
improvements that Sublandlord made to the Sublease Premises that were not
otherwise acquired by Subtenant in connection with this Sublease, or as
otherwise consented to by the Master Landlord in the consent. Subtenant will
concurrently deliver to Sublandlord all keys to the Sublease Premises, and
restore any locks that it has changed to the system that existed at the
commencement of the Sublease Term. If possession is not immediately surrendered,
Sublandlord may enter upon and take possession of the Sublease Premises and
expel or remove Subtenant and any other person who may be occupying the Sublease
Premises or any part thereof.

11



--------------------------------------------------------------------------------



 



  (b)   (b) At the expiration or termination of the Sublease Term, Sublandlord
may require the removal of any or all furniture, personal property and equipment
from the Sublease Premises, and the restoration of the Sublease Premises to its
prior condition, except for reasonable wear and tear, at Subtenant’s expense.
All of Subtenant’s furniture, personal property and equipment on or about the
Sublease Premises, shall be removed from the Sublease Premises by Subtenant at
the expiration or termination of the Sublease Term. All removals by Subtenant
will be accomplished in a good and workmanlike manner so as not to damage any
portion of the Center, Building or the Master Lease Premises and Subtenant will
promptly repair and restore all damage done except for normal wear and tear. If
Subtenant does not so remove any property which it has the right or duty to
remove, Sublandlord may immediately either claim it as abandoned property, or
remove, store and dispose of it in any manner Sublandlord may choose, at
Subtenant’s cost and without liability to Subtenant or any other party.     (c)
  As a condition to this Sublease and to facilitate Sublandlord’s performance of
its obligations under the Master Lease, Subtenant agrees that Sublandlord shall
be entitled to enter the Sublease Premises, upon two (2) business days’ advance
notice to Subtenant, at any time during the ten (10) days preceding the Sublease
Expiration Date for the purpose of making any repairs or modifications or
removing any alterations or other improvements required under the terms of the
Master Lease to the extent the same will not materially interfere with
Subtenant’s continuous use of the Sublease Premises for the purposes of
conducting its business therein. Sublandlord’s right to enter the Sublease
Premises under this Paragraph 12(c) shall not be exclusive of any other right of
entry Sublandlord may have under the terms of this Sublease.     (d)   If
Subtenant does not surrender the Sublease Premises as required and holds over
after its right to possession ends, Subtenant shall become a tenant at
sufferance only, at a monthly rental rate equal to the greater of (i) one
hundred fifty percent (150%) of the total Subtenant’s Rent payable in the last
prior full month, or (ii) the amount payable by Sublandlord as “Tenant” under
the Master Lease as a result of such holdover, without renewal, extension or
expansion rights, and otherwise subject to the terms, covenants and conditions
herein specified, so far as applicable. Nothing other than a fully executed
written agreement of the Parties creates any other relationship. Subtenant will
be liable for Sublandlord’s loss, costs and damage from such holding over,
including, without limitation, those from Sublandlord’s delay in delivering
possession to other parties. These provisions are in addition to other rights of
Sublandlord hereunder and as provided by law.

13. Waiver and Indemnification.
     The provisions of the Master Lease relating to waiver of liability, waiver
of subrogation and indemnification shall apply to this Sublease as incorporated
by Paragraph 10 hereof.

12



--------------------------------------------------------------------------------



 



14. Hazardous Materials.

  (a)   The provisions of the Master Lease relating to Hazardous Materials shall
apply to this Sublease as incorporated by Paragraph 10. Notwithstanding anything
in this Sublease to the contrary, Subtenant shall have no liability or
obligation whatsoever for any Hazardous Materials located in, on or about the
Center, Building or Sublease Premises prior to the Sublease Commencement Date or
that migrate onto the property on which the Center is located or appear within
the Center, Building, or Sublease Premises, provided that neither Subtenant nor
its employees, agents, licensees, contractors or invitees was the cause or
source of such Hazardous Materials.     (b)   To the extent required by law or
for Subtenant’s use and occupancy of the Building and Sublease Premises,
Sublandlord shall cause, at its sole cost and expense, any and all such
Hazardous Materials discovered in, on or about the Building or Sublease Premises
to be removed or otherwise remediated.

15. Notices.
     In the event any notice from the Master Landlord or otherwise relating to
this Sublease or the Master Lease is delivered to, or is otherwise received by,
Sublandlord, then Sublandlord shall, as soon thereafter as possible, but in any
event within forty-eight (48) hours, deliver such notice to Subtenant if such
notice is written or advise Subtenant thereof by telephone if such notice is
oral. All notices, demands, statements and other communications that may or are
required to be given by either Party to the other hereunder shall be in writing
and shall be (i) personally delivered to the address or addressee provided
herein, or (ii) sent by certified mail, postage prepaid and return receipt
requested or (iii) delivered by a reputable messenger or overnight courier
service and, in any case, addressed as follows:

     
If to Sublandlord:
  Avanir Pharmaceuticals
 
  c/o Chief Financial Officer
 
  101 Enterprise, Suite 300
 
  Aliso Viejo, CA 92656
 
  Attention: Michael J. Puntoriero
 
   
With a copy to:
  Goodwin Procter LLP
 
  4370 La Jolla Village Drive, Suite 400
 
  San Diego, CA 92122
 
  Fax: (858) 232-0349
 
  Attention: Ryan Murr, Esq.
 
   
If to Subtenant prior to the Sublease Commencement Date:
  Halozyme, Inc.
 
  11588 Sorrento Valley Rd, Suite 17
 
  San Diego, CA 92121
 
  Fax: (858) 259-2539
 
  Attention: Chief Financial Officer

13



--------------------------------------------------------------------------------



 



     
If to Subtenant after the Sublease Commencement Date
  Halozyme, Inc.
 
  11388 Sorrento Valley Rd
 
  San Diego, CA 92121
 
  Fax: TBD
 
  Attention: Chief Financial Officer
 
   
With a copy to:
  Morrison & Foerster LLP
 
  425 Market Street
 
  San Francisco, CA 94105-2482
 
  Fax: (415) 268-7522
 
  Attention: Derek Boswell, Esq.

Any notice or document addressed to the Parties hereto at the respective
addresses set forth on this Sublease or at such other address as they may
specify from time to time by written notice delivered in accordance with this
Paragraph 15 shall be considered delivered (w) in the case of personal delivery,
at the time of delivery or refusal to accept delivery; (x) on the third day
after deposit in the United States mail, certified mail, postage prepaid; (y) in
the case of reputable messenger or overnight courier service, upon delivery or
refusal to accept delivery; or (z) in the event of failure of delivery by reason
of changed address of which no notice was delivered or refusal to accept
delivery, as of the date of such failure or refusal. If any such day of delivery
is not a business day, the notice or document will be considered delivered on
the next business day.
16. Security Deposit.
     Within one business day of the Effective Date, Subtenant shall provide
Sublandlord with a letter of credit for the full initial amount of the Security
Deposit listed in Paragraph 1(a) (the “Letter of Credit”). Such Letter of Credit
shall be in a form and substance reasonably acceptable to Sublandlord (with the
form attached hereto as Exhibit “D” deemed acceptable). The Letter of Credit
shall have an original term of no less than one year with provisions for
extensions unless sixty (60) days prior notice is given to Sublandlord by the
issuing bank Subtenant shall keep the Letter of Credit in force throughout the
Term and for sixty days after (i) the Sublease Expiration Date of the Term or
(ii) the earlier termination of the Term, except that if such earlier
termination is based on Subtenant’s default, Subtenant shall keep the Letter of
Credit in force until sixty days after the date when the Term would have expired
had it not been earlier terminated. Subtenant shall deliver to Sublandlord a
renewal Letter of Credit no later than thirty days prior to the expiration date
of any Letter of Credit issued under this Paragraph 16, and if Subtenant fails
to do so, Sublandlord may draw the entire amount of the expiring Letter of
Credit and hold the proceeds in cash for the same purposes as the Letter of
Credit. The Letter of Credit shall be issued by Silicon Valley Bank (or other
bank satisfactory to and approved in advance by Sublandlord). The Letter of
Credit shall be reduced to $300,000 on July 1, 2008. On the third anniversary of
the Sublease Commencement Date and thereafter on each anniversary thereof, the
principal amount of the Letter of Credit shall be reduced by $50,000; provided,
however, that Parent’s unrestricted cash and marketable securities on hand are
greater than the amount of cash used in operations for the prior 6 months), as
reflected in Halozyme Therapeutics, Inc.’s most recently filed 10-Q or 10-K.

14



--------------------------------------------------------------------------------



 



17. Assignment and Subletting.
     Subject to the prior written consent of both Sublandlord (which shall not
be unreasonably withheld, conditioned or delayed) and Master Landlord, Subtenant
shall have the same rights as Sublandlord enjoys as Tenant under such portions
of Section 18 of the Master Lease as are incorporated herein, to assign this
Sublease or sub-sublease the Sublease Premises. Except in connection with a
Permitted Transfer (as defined below), Sublandlord shall have the right to fifty
percent (50%) of all subrent or other consideration (net of Subtenant’s
reasonable expenses in connection with such assignment or sub sublease,
including, without limitation, brokerage commissions, legal costs, and tenant
improvement costs or allowances) to be paid to Subtenant under the terms of any
assignment or sub sublease in excess of the total Subtenant’s Rent due
hereunder. Notwithstanding anything in this Sublease to the contrary, Subtenant
may assign the Sublease or sublet the Sublease Premises, or any portion thereof,
without Sublandlord’s consent, to any entity which controls, is controlled by,
or is under common control with Subtenant; to any entity which results from a
merger of, reorganization of, or consolidation with Subtenant; to any entity
which acquires substantially all of the stock or assets of Subtenant, as a going
concern, with respect to the business that is being conducted in the Sublease
Premises (hereinafter each a “Permitted Transfer”). In addition, a sale or
transfer of the majority capital stock of Subtenant shall be deemed a Permitted
Transfer if (1) such sale or transfer occurs in connection with any bona fide
financing or capitalization for the benefit of Subtenant, or (2) Subtenant is or
becomes a publicly traded corporation. Sublandlord shall have no right to
terminate the Lease in connection with, and shall have no right to any sums or
other economic consideration resulting from any Permitted Transfer.
18. Interest on Subtenant’s Obligations.
     Any Subtenant’s Rent or other charge, expense or other sum due from
Subtenant to Sublandlord under this Sublease which is not paid on the date due,
shall bear interest from the date such payment is due until paid (computed on
the basis of a 365-day-year) at the lesser of (a) the maximum lawful rate per
annum or (b) twelve percent (12%) per annum. The payment of such interest shall
not excuse or cure a default by Subtenant hereunder.
19. Authority.
     By delivering this Sublease, each Party hereby represents and warrants to
the other that such execution and delivery has been duly authorized by all
necessary corporate or partnership action and that the person(s) executing same
have been duly authorized to do so.
20. Signage and Access.
     Subject to Master Landlord’s approval, Subtenant shall have the right to
install signage at the Center, Building and Sublease Premises, at its sole cost
and expense, subject to, and in compliance with, the provisions of the Master
Lease. In addition, subject to Master Landlord’s approval, Subtenant shall have
the right, at its sole cost and expense, to install signage that is visible from
Sorrento Valley Road, subject to the provisions of the Master Lease. At its
cost, Subtenant shall remove any such signage at the expiration of the Sublease
Term and repair any damage caused thereby.

15



--------------------------------------------------------------------------------



 



21. Commissions.
     Sublandlord has entered into certain listing agreements with Grubb &
Ellis/BRE Commercial, pursuant to which Sublandlord shall pay any commission
payable in connection with this Sublease. Sublandlord hereby represents and
warrants to Subtenant, and Subtenant hereby represents and warrants to
Subtenant, that no other broker or finder has been engaged by it, respectively,
in connection with any of the transactions contemplated by this Sublease or to
its knowledge is in any way connected with any such transactions. In the event
of any other claims for brokers’ or finders’ fees or commissions in connection
with the negotiation, execution or consummation of this Sublease, then Subtenant
shall indemnify, save harmless and defend Sublandlord from and against such
claims if they shall be based upon any statement, representation or agreement by
Subtenant, and Sublandlord shall indemnify, save harmless and defend Subtenant
from and against such claims if they shall be based upon any statement,
representation or agreement by Sublandlord.
22. Captions.
     The captions in this Sublease are used for convenience and reference only
and are not to be taken as part of this Sublease or to be used in determining
the intent of the Parties or otherwise interpreting this Sublease.
23. Successors and Assigns.
     Subject to the restrictions on assignment set forth in this Sublease, this
Sublease shall be binding upon and inure to the benefit of Sublandlord and
Subtenant and their respective successors and assigns.
24. Parking.
     Subtenant shall have the non-exclusive right to use all parking areas
available to Sublandlord under the Master Lease, which are adjacent to 11404
Sorrento Valley Road, provided Subtenant shall not use more than fifty-two
(52) spaces at any one time, which represents Subtenant’s Pro Rata Share or
parking spaces at the Center.
25. Master Landlord Consent.
     This Sublease shall not become effective and shall not be deemed to be an
offer to sublease or create any rights or obligations between Subtenant or
Sublandlord unless and until Sublandlord and Subtenant have executed and
delivered the same, and Master Landlord has executed and delivered a consent to
this Sublease in the form attached hereto as Exhibit E, with such changes as may
reasonably be accepted by Subtenant and Sublandlord as long as Master Landlord
does not change the non-disturbance language of paragraph 4 of the consent set
forth in Exhibit E. Subtenant shall use commercially reasonable efforts to
obtain the consent of Master Landlord promptly following mutual execution
hereon. If no such consent to this Sublease is given by Master Landlord within
thirty (30) days after the delivery of a copy of the fully executed Sublease to
Master Landlord, then either Sublandlord or Subtenant shall have the right, by
written notice to the other, to terminate this Sublease at any time prior to
such consent from

16



--------------------------------------------------------------------------------



 



Master Landlord being given. By delivering this Sublease, each Party hereby
represents and warrants to the other that such execution and delivery has been
duly authorized by all necessary corporate or partnership action and that the
person(s) executing same have been duly authorized to do so.
     In the event the Master Lease is terminated prior to the expiration of the
Sublease Term, whether as a result of a voluntary termination by Sublandlord or
a default on the part of Sublandlord, this Sublease shall, upon notice from
Master Landlord to Subtenant, remain in full force and effect as a direct lease
between Subtenant and Master Landlord (in which event Subtenant shall attorn to
Master Landlord).
26. Financial Statements.
     Subtenant represents, warrants and covenants that any financial statements
heretofore furnished to Sublandlord, in connection with this Sublease, are
accurate and are not materially misleading.
27. Furniture, Fixtures and Equipment.
     As of the Sublease Commencement Date, Sublandlord does hereby sell,
transfer, and convey to Subtenant the furniture, fixtures and equipment
described on Exhibit C attached hereto (the “FF&E”) for a purchase price of
$173,000.00. Sublandlord covenants and warrants that it has full legal title to
the FF&E and that the FF&E is free and clear of any and all security agreements,
financings statements or other liens and encumbrances. Except as set froth in
the immediately preceding sentence, the FF&E is sold to Subtenant in its then
“as-is” condition, and Sublandlord makes no, and Subtenant acknowledges it is
not relying on any, representation or warranty of any kind whatsoever, express
or implied, as to any other matters concerning the FF&E including, without
limitation, any implied warranties of merchantability or fitness for a
particular purpose.
28. Parent Guaranty.
     Concurrent with the execution of this Sublease, Parent covenants and agrees
to execute a guaranty substantially in the form attached hereto as Exhibit H.
29. Miscellaneous.

  (a)   Time is of the essence of each and every term of this Sublease.     (b)
  Subtenant waives any right it may now or hereafter have (i) for exemption of
property from liability for debt or for distress for rent or (ii) relating to
notice or delay in levy of execution in case of eviction for nonpayment of rent.
    (c)   If there is more than one party constituting Subtenant, their
obligations are joint and several, and Sublandlord need not first proceed
against all of them before proceeding against any or all of the others.

17



--------------------------------------------------------------------------------



 



  (d)   Subtenant acquires no rights by implication from this Sublease, and is
not a beneficiary of any past, current or future agreements between Sublandlord
and third parties.     (e)   California law governs this Sublease. Neither Party
may record this Sublease or a copy or memorandum thereof. Submission of this
Sublease to Subtenant is not an offer, and Subtenant will have no rights
hereunder until each Party executes a counterpart and delivers it to the other
Party.     (f)   This Sublease cannot be changed or terminated orally. All
informal understandings and agreements, representation or warranties heretofore
made between the Parties are merged in this Sublease, which alone fully and
completely expresses the agreement between Sublandlord and Subtenant as to the
subleasing of the Sublease Premises.     (g)   Each and every indemnification
obligation set forth in this Sublease, or incorporated into this Sublease from
the Master Lease, shall survive the expiration or earlier termination of the
term of this Sublease.     (h)   If, for any reason, any suit be initiated
between Sublandlord and Subtenant to interpret or enforce any provision of this
Sublease, the prevailing Party shall be entitled to recover from the other Party
its legal costs, expert witness expenses, and reasonable attorneys’ fees, as
fixed by the court.     (i)   The Parties mutually acknowledge that this
Sublease has been negotiated at arm’s length. The provisions of this Sublease
shall be deemed to have been drafted by all of the Parties and this Sublease
shall not be interpreted or constructed against any Party solely by virtue of
the fact that such Party or its counsel was responsible for its preparation.    
(j)   This Sublease may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.

[Remainder of page intentionally blank]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Sublease has been executed as of the day and year
first above written.

          “SUBLANDLORD”:               AVANIR PHARMACEUTICALS,     a California
corporation               By:   /s/ Michael J. Puntoriero
 
    Name:   Michael J. Puntoriero               Title:   CFO                    
    “SUBTENANT”:               HALOZYME, INC.,     a California corporation    
          By:   /s/ Jonathan Lim               Name:   Jonathan Lim            
  Title:   President and CEO              

The undersigned “Parent” has executed this Sublease for the purpose of affirming
its obligation under Section 28.

          “PARENT”:     HALOZYME THERAPEUTICS, INC.,     a Nevada corporation  
            By:   /s/ Jonathan Lim
 
    Name:   Jonathan Lim               Title:   President and CEO              

19



--------------------------------------------------------------------------------



 



EXHIBIT A
MASTER LEASE
(Intentionally omitted)

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FLOOR PLAN OF SUBLEASE PREMISES
(Intentionally omitted)

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FURNITURE, FIXTURES AND EQUIPMENT
Avanir Office Furniture:
Note: Chairs included only where stated so.
White and Silver Furniture:
25 – private office units – U shaped desk, (2 or 3) wall mounted upper cabinets,
2-drawer lateral file cabinet, rolling 3-drawer unit (not including chairs)
9 – cubicles – U shaped desk w/transaction counter, (3) wall mounted upper
cabinets, 2-drawer lateral file cabinet, rolling 3-drawer unit.
2 – large cubicles – L shaped desk, (2) partition mounted upper cabinets,
2-drawer lateral file cabinet, rolling 3-drawer unit
1 – 3 person office unit – 9’ X 12’ L shaped desk,(4) wall mounted upper
cabinets, 2-drawer lateral file cabinet
1 – reception unit – same as cubicles except no upper cabinets
1 – conference room table, seats 8 – (2) end pieces, (2) mid pieces w/cable
trays, pieces on rollers and interlock with each other
1 – conference room table w/chairs, seats 8 – (2) end pieces, (2) mid pieces
w/cable trays, pieces on rollers and interlock with each other
4 – 3 person work stations (each 3 person station mounts to 1 wall) –
partitioned work area, work surface, upper and lower cabinets,
use flat screen monitors mounted on wall
Black & Maple Office Units
5 – desks w/return, credenza, hutch, bookcase
4 – 3’ X 5’ desks
1 – 3’ X 5’ desk w/return
Office Chairs – 25 Herman Miller Aeron
Conference Center Furniture
30 tables – seats 3, rigid detachable tops, folding legs, with rolling racks for
storage 100 chairs – with rolling storage racks
Boardroom Table w/ chairs, Seats 20 – Granite table top, 4 pedestals w/data
ports, etc.
6 ft. X 15ft. 6 in.
Conference Table w/chairs (8) – Dark wood, racetrack shape
CEO’s Desk - Granite top, 2 work surfaces

C-1



--------------------------------------------------------------------------------



 



High Density Rolling File System – 12 cabinet system
High Density Rolling File System – 13 cabinet system
Additional Items
Whiteboards – Multiple throughout buildings
Intercom system for both buildings with an emergency evacuation announcement
system
Café Furniture
(We use Conf. Ctr. tables and chairs)
10 – Barstools
3 – Top of the line Microwave Ovens
2 – Refrigerators/freezers w/icemakers
Kitchens
2 – Refrigerator/Freezers w/icemakers
2 – Microwave ovens
6 – Reverse osmosis water filtering systems
               (2 in Café, 1 in every kitchen – upstairs, Boardroom, downstairs,
Conference Center)
1 – Refrigerator under counter in Boardroom kitchen
1 – Freezer under counter in Boardroom kitchen
Misc.
Multiple first aid boxes throughout bldgs. (need refill)
Multiple clocks throughout

                          VIVARIUM ASSETS Item Description   Serial Number  
Asset Tag #   Disposition
Aluminum Dunnage Racks: 5' x 18" 16 ea
                       
Aluminum Dunnage Racks: 4' x 18" 6 ea
                       
Aluminum Dunnage Racks: 3' x 18" 4 ea
                       
Baker SterilGard BSC Class II Type A/B3 2 feet
    SC46077V     00076 LDK     proc room
EZ Anesthesia — Isoflurane vaporizer with flow meter, manifold and stand and
oxygen regulator and accessories
    EZ061               proc room
EZ Anesthesia — Model EP-1100 low pressure CO2 regulator w/6' hose & quick
disconnect
                    11404  
Gaymar T/Pump Model TP-500
    TP500 B30D78                
Primus Autoclave PSS5-B-MESD
    15873               11404  
Scientec Bottle Filler w/20 bottle racks
    660     20501 AVN     11404  
Washer, Bottle and Cage, Steris Basil CW400 double door
    3604803001     20772 AVN     11404  
LabConco Bedding Disposal Station
          20614 AVN     11404  
Hotpoint Refrigerator/Freezer
          00668 LDK     proc room
Kenmore Refrigerator/Freezer Model 106.74942400
    ER3829566     20818 AVN     rm 138
Kenmore Box Freezer 25"W x 22"D — ANCIENT
                    11404  
Labconco 6' BSC, Model 3623043726
    —     —         rm 144
Labconco 6' BSC, Model 3623043726
    —     —         rm 145
Labconco 6' BSC, Model 3623043726
    —     —         rm 146
Sentry Fire Safe Model S3417
                       

C-2



--------------------------------------------------------------------------------



 



                          VIVARIUM ASSETS Item Description   Serial Number  
Asset Tag #   Disposition
5' SS table w/drawer
            20624 AVN   rm 158
5' SS table w/drawer
            20626 AVN   rm 157
5' SS table
                  hall     
5' SS table with splashguard
                       
5' SS table
                       
5' SS table with drawer and splashguard
                       
Allentown Caging Equipment SS 7 shelf rack - 9 each
                       
Allentown Caging Equipment SS 5 shelf rack - 2 each
                       
Allentown Caging Equipment 2x3 Rabbit Rack
            20613 AVN        
Rabbit Restrainer - unused PlasLabs Model 502-AR
                       
Rabbit Restrainer - unused in box Plas Labs Model 503-XL
                       
Nalgene Mouse Metabolic Cages w/stands & accessories 5 sets
                       
Eagle Model 1924 12 gal. Capacity Flammable Cabinet
                       
vortexers 3 ea
                       
red biohazard trash containers w/step-on lid, 5 ea
                       
scales - multiple AccuLab for animal weights
                       
All caging and assorted “soft” items not listed
                       
Stainless steel shelving on walls
                       

ADDITIONAL PROPERTY

1.   Networking Equipment – 1, 5308 Switch   2.   Videoconferencing Equipment in
the board room   3.   Audio-visual Equipment in the conference center   4.   1,
4 ft. biosafety cabinet   5.   2, double-stack CO2 incubators   6.   Autoclave
(currently located in the vivarium at 11388 Sorrento Valley Road)   7.  
Generators:

  a.   11388 Sorrento Valley Road       Spectrum Detroit Diesel       Sales
order # 1867450       Generator Set Model 300DSE       S/N 0707976       Spec
GM13659-GA1S       Gen. Model 4VA13       Hours - 182.7     b.   11404-11408    
  Spectrum Detroit Diesel       Sales order # 3270063       Generator Set Model
300DSE       S/N 0749628       Spec GM13659-GA1S       Gen. Model 4VA13      
Hours - 150.6

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LETTER OF CREDIT
BENEFICIARY:
AVANIR PHARMACEUTICALS, INC.
CORPORATE HEADQUARTERS
101 ENTERPRISE, SUITE
ALISO VIEJO, CA 92656
AS “SUBLANDLORD”
APPLICANT:
HALOZYME, INC.
11588 SORRENTO VALLEY ROAD, SUITE 17
SAN DIEGO, CA 92121
AS “SUBTENANT”

    AMOUNT: US $400,000.00 (FOUR HUNDRED THOUSAND AND NO/100 U.S.)
DOLLARS)

EXPIRATION DATE:                                  , 20                     

    LOCATION: SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF ___ IN
YOUR FAVOR. THIS LETTER OF CREDIT IS AVAILABLE BY SIGHT PAYMENT WITH OURSELVES
ONLY AGAINST PRESENTATION AT THIS OFFICE OF THE FOLLOWING DOCUMENTS:

  1.   THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.
    2.   YOUR SIGHT DRAFT DRAWN ON US IN THE FORM ATTACHED HERETO AS EXHIBIT
“A”.     3.   A DATED CERTIFICATION PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER
OR REPRESENTATIVE OF THE BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME AND
DESIGNATED TITLE, STATING EITHER OF THE FOLLOWING WITH INSTRUCTIONS IN BRACKETS
THEREIN COMPLIED WITH:

  A)   “THE AMOUNT DRAWN PER THE ACCOMPANYING SIGHT DRAFT IS DUE TO SUBLANDLORD
UNDER THAT CERTAIN SUBLEASE AGREEMENT DATED [INSERT DATE] BY AND BETWEEN
HALOZYME, INC. AS SUBTENANT, AND BENEFICIARY, AS SUBLANDLORD BECAUSE SUBTENANT

D-1



--------------------------------------------------------------------------------



 



      OWES SUCH AMOUNTS AS A DRAW UPON SUBTENANT’S SECURITY DEPOSIT AS DEFINED
IN SECTION 17 THEREUNDER.”

OR

  B)   “SUBLANDLORD HAS NOT RECEIVED AN AMENDMENT EXTENDING THE EXPIRATION DATE
OF SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER OF CREDIT NO.
SVBSF                     FOR AN ADDITIIONAL ONE (1) YEAR PERIOD OR AN
ACCEPTABLE LETTER OF CREDIT IN REPLACEMENT AND SUBLANDLORD IS THUS ENTITLED TO
DRAW UPON THE BALANCE OF THIS LETTER OF CREDIT.”

     THE SUBLEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY
AND IS NOT INTENDED THAT SAID SUBLEASE AGREEMENT BE INCORPORATED HEREIN OR FORM
PART OF THIS LETTER OF CREDIT.
PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. IN THE EVENT BENEFICIARY ELECTS TO
DRAW UPON THIS LETTER OF CREDIT FOR LESS THAN THE FULL STATED AMOUNT HEREOF, THE
AMOUNT AVAILABLE UNDER THIS LETTER OF CREDIT WILL BE REDUCED BY THE AMOUNT OF
ANY PARTIAL DRAWINGS HEREUNDER.
     THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR ENDORSEMENT
OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS IT IS FULLY
UTILIZED.
     WE AGREE THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO THE BASIS
UPON WHICH BENEFICIARY HAS DETERMINED THAT THE AMOUNT IS DUE AND OWING OR HAS
DETERMINED TO PRESENT TO US ANY DRAFT UNDER THIS LETTER OF CREDIT, AND THE
PRESENTATION OF SUCH DRAFT IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THIS LETTER OF CREDIT, SHALL AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.
     THE AMOUNT OF THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY DECREASED
WITHOUT AMENDMENT(S) TO THE NEW AGGREGATE AMOUNT(S) ON THE EFFECTIVE DATES
BELOW, PROVIDED THAT THE AVAILABLE AMOUNT EXCEEDS THE AGGREGATE AMOUNT(S) LISTED
BELOW AND ISSUING BANK HAS NOT RECEIVED WRITTEN NOTICE FROM AN AUTHORIZED
REPRESENTATIVE OF THE BENEFICIARY BY OVERNIGHT COURIER AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO ANY SCHEDULED REDUCTION DATE, ADVISING ISSUING BANK
THAT APPLICANT IS IN DEFAULT AND ANY SCHEDULED DECREASE IN THE AGGREGATE
AVAILABLE AMOUNT SHOULD NOT BE EFFECTED:

D-2



--------------------------------------------------------------------------------



 



          EFFECTIVE DATE(S)   NEW AGGREGATE AMOUNT(S)
JULY 1, 2008
  US$ 300,000.00  
[INSERT DATE]
  US$ 250,000.00  
[INSERT DATE]
  US$ 200,000.00  
[INSERT DATE]
  US$ 150,000.00  
[INSERT DATE]
  US$ 100,000.00  
[INSERT DATE]
  US$ 50,000.00  

     THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL
PERIOD OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE
EXPIRATION DATE UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT
THE ABOVE ADDRESS THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE
CURRENT EXPIRATION DATE. BUT IN ANY EVENT THIS LETTER OF CREDIT WILL NOT BE
EXTENDED BEYOND                             , 20       , WHICH SHALL BE THE
FINAL EXPIRATION DATE OF THIS LETTER OF CREDIT.
THE DATE THIS LETTER OF CREDIT EXPIRES IN ACCORDANCE WITH THE ABOVE PROVISION IS
THE “FINAL EXPIRATION DATE”. UPON THE OCCURRENCE OF THE FINAL EXPIRATION DATE
THIS LETTER OF CREDIT SHALL FULLY AND FINALLY EXPIRE AND NO PRESENTATIONS MADE
UNDER THIS LETTER OF CREDIT AFTER SUCH DATE WILL BE HONORED.
THIS LETTER OF CREDIT IS TRANSFERABLE BY US, THE ISSUING BANK, ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE THAT IS THE
SUCCESSOR IN INTEREST TO BENEFICIARY (“TRANSFEREE”), ASSUMING SUCH TRANSFER TO
SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U. S. DEPARTMENT OF TREASURY
AND U. S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER
OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US AT OUR
ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER WITH OUR LETTER OF TRANSFER
DOCUMENTATION AS PER ATTACHED EXHIBIT “B” DULY EXECUTED. THE CORRECTNESS OF THE
SIGNATURE AND TITLE OF THE PERSON SIGNING THE

D-3



--------------------------------------------------------------------------------



 



TRANSFER FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. BENEFICIARY SHALL PAY OUR
TRANSFER FEE OF 1/4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS
LETTER OF CREDIT. ANY REQUEST FOR TRANSFER WILL BE EFFECTED BY US SUBJECT TO THE
ABOVE CONDITIONS. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE PLACE
OR DATE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR ABOVE SPECIFIED OFFICE.
EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE LETTER
OF CREDIT AND WE SHALL FORWARD THE ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED
TO THE TRANSFEREE.
DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.
     DOCUMENTS MUST BE DELIVERED TO US DURING REGULAR BUSINESS HOURS ON A
BUSINESS DAY OR FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO: SILICON VALLEY
BANK, 3003 TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA, CALIFORNIA
95054, ATTENTION: GLOBAL FINANCIAL SERVICES – STANDBY LETTER OF CREDIT
DEPARTMENT (THE “BANK’S OFFICE”).
AS USED HEREIN, THE TERM “BUSINESS DAY” MEANS A WEEKDAY OTHER THAN A BANK
HOLIDAY (I.E. A HOLIDAY OBSERVED BY THE FEDERAL RESERVE SYSTEM OR OTHERWISE
GENERALLY OBSERVED BY BANKS IN SANTA CLARA). NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY IN THE UCP (AS HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE
FINAL EXPIRATION DATE IS NOT A BUSINESS DAY THEN SUCH DATE SHALL BE
AUTOMATICALLY EXTENDED TO THE NEXT SUCCEEDING DATE WHICH IS A BUSINESS DAY.
     WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN AND/OR DOCUMENTS PRESENTED
UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT
SHALL BE DULY HONORED UPON PRESENTATION TO SILICON VALLEY BANK, IF PRESENTED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.
IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.
     THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 500, (THE “UCP”).

D-4



--------------------------------------------------------------------------------



 



SILICON VALLEY BANK,

     
(FOR BANK USE ONLY)
  (FOR BANK USE ONLY)
 
   
AUTHORIZED SIGNATURE
  AUTHORIZED SIGNATURE

D-5



--------------------------------------------------------------------------------



 



EXHIBIT “A”

  (i)       (ii)   SIGHT DRAFT/BILL OF EXCHANGE



      DATE:                                                             
                                      REF. NO.                               
           
     AT SIGHT OF THIS BILL OF EXCHANGE
     PAY TO THE ORDER OF                                                    
                                           
US$                                          
           U.S. DOLLARS
                                                                           
                                                                      
                               
“DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER NO. SVBSF                      DATED               
      , 20               ”
     TO: SILICON VALLEY BANK

         

3003 TASMAN DRIVE
  [INSERT NAME OF BENEFICIARY]    
SANTA CLARA, CA 95054
       
 
  Authorized Signature    

GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:

1.   DATE INSERT ISSUANCE DATE OF DRAFT OR BILL OF EXCHANGE.   2.   REF.
NO.INSERT YOUR REFERENCE NUMBER IF ANY.   3.   PAY TO THE ORDER OF:INSERT NAME
OF BENEFICIARY   4.   US$ INSERT AMOUNT OF DRAWING IN NUMERALS/FIGURES.   5.  
U.S. DOLLARSINSERT AMOUNT OF DRAWING IN WORDS.   6.   LETTER OF CREDIT
NUMBERINSERT THE LAST DIGITS OF OUR STANDBY L/C NUMBER THAT PERTAINS TO THE
DRAWING.   7.   DATED INSERT THE ISSUANCE DATE OF OUR STANDBY L/C.       NOTE:
BENEFICIARY SHOULD ENDORSE THE BACK OF THE SIGHT DRAFT OR BILL OF EXCHANGE AS
YOU WOULD A CHECK.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS SIGHT DRAFT OR BILL OF
EXCHANGE, PLEASE CALL OUR L/C PAYMENT SECTION AND ASK FOR: EFRAIN TUVILLA AT
(408) 654-6349 OR ALICE DALUZ AT (408) 654-7120.

D-6



--------------------------------------------------------------------------------



 



EXHIBIT “B”
DATE:

      TO: SILICON VALLEY BANK               3003 TASMAN DRIVE        
        SANTA CLARA, CA 95054                 ATTENTION: GLOBAL FINANCIAL
SERVICES         RE: SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA        
        IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                          
          DATED                      , 20                       AMOUNT: US$
                                          .         GENTLEMEN:

              FOR VALUE RECEIVED, THE UNDERSIGNED BEING A DULY AUTHORIZED
REPRESENTATIVE OR OFFICER OF THE BENEFICIARY (“BENEFICIARY”) HEREBY IRREVOCABLY
TRANSFERS TO:
 
(NAME OF TRANSFEREE)
 
(ADDRESS)
           (“TRANSFEREE”) ALL RIGHTS OF THE BENEFICIARY TO DRAW UNDER THE ABOVE
LETTER OF CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF
THIS TRANSFER.
           BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH
LETTER OF CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE
SOLE RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY
AMENDMENTS, WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW
EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE
TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED
BENEFICIARY.

D-7



--------------------------------------------------------------------------------



 



     THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU
TO ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.
SINCERELY,
 
     (BENEFICIARY’S NAME)
 
     (SIGNATURE OF BENEFICIARY)
 
     (PRINTED NAME AND TITLE)
 
SIGNATURE AUTHENTICATED
THE NAME(S) TITLE(S), AND SIGNATURE(S)CONFORM TO THAT/THOSE ON FILE WITH US FOR
THE COMPANY AND THE SIGNATURE(S) IS/ARE AUTHORIZED TO EXECUTE THIS INSTRUMENT.
WE FURTHER CONFIRM THAT THE COMPANY HAS BEEN IDENTIFIED APPLYING THE APPROPRIATE
DUE DILIGENCE AND ENHANCED DUE DILIGENCE AS REQUIRED BY THE BANK SECRECY ACT AND
ALL ITS SUBSEQUENT AMENDMENTS.
 
(NAME OF BANK)
 
(ADDRESS OF BANK)
 
(CITY, STATE, ZIP CODE)
 
(AUTHORIZED SIGNATURE)
 
(PRINTED NAME AND TITLE)
 
(TELEPHONE NUMBER)

D-8



--------------------------------------------------------------------------------



 



EXHIBIT E
CONSENT TO SUBLEASE AGREEMENT
     THIS CONSENT TO SUBLEASE AGREEMENT (“Consent” or “Agreement”), dated for
reference purposes only July                     , 2007, is made by and among
SORRENTO PLAZA, a California limited partnership (“Landlord”), AVANIR
PHARMACEUTICALS, a California corporation (“Tenant”), and HALOZYME, INC., a
California corporation (“Subtenant”), with reference to the following facts:
RECITALS
     A. Landlord and Tenant have entered into that certain Standard Industrial
Net Lease dated as of May 20, 2002, as amended by that certain First Amendment
to Standard Industrial Net Lease, dated as of August 1, 2002, and as amended by
that certain Second Amendment to Standard Industrial Net Lease, dated as of
April 2, 2003 (the “Lease”), a copy of which is attached as Exhibit A, for the
lease of certain premises currently consisting of 30,370 rentable square feet
(the “Premises”) as more particularly described in the Lease, located at 11404
Sorrento Valley Road, San Diego, California 92121.
     B. Tenant and Subtenant desire to enter into that certain sublease of the
Premises (the “Sublease”), a copy of which is attached hereto as Exhibit B, for
Subtenant’s use and occupancy of the entire Premises for the remainder of the
term of the Lease.
     C. Landlord has agreed to consent to the Sublease subject to the terms and
conditions of this Agreement.
     D. Landlord, Tenant and Subtenant desire to enter into certain other
agreements concerning the Lease and the Sublease as set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
     1. Consent.
          (a) Landlord hereby consents to the subletting of the Premises by
Tenant to Subtenant pursuant to the Sublease, subject to and upon the terms and
conditions stated in this Agreement. Except as may be expressly set forth
herein, nothing contained in this Consent shall (i) operate as a consent to or
approval or ratification by Landlord of any of the provisions of the Sublease or
as a representation or warranty by Landlord, and Landlord shall not be bound or
estopped in any way by the provisions of the Sublease, nor (ii) be construed to
waive any present or future breach or default on the part of Tenant under the
Lease.
          (b) The Sublease shall in all respects be subject and subordinate to
the terms and conditions of the Lease. In the event of any inconsistency or
conflict between the terms of

 



--------------------------------------------------------------------------------



 



this Consent and any of the terms of the Sublease or the Lease, the terms and
conditions of this Consent shall prevail. No merger shall result from the
Sublease, any surrender of the Lease, nor any mutual cancellation of the Lease,
and in any of such events, subject to the provisions of Section 5 below,
Landlord may either terminate the Sublease or succeed to the interest of Tenant
or any other person therein.
          (c) Tenant shall remain primarily liable to pay the rent and all other
amounts payable by Tenant under the Lease and to perform all other obligations
of Tenant under the Lease, except as otherwise expressly set forth herein. If
Subtenant or any of its successors or assigns causes a default under the Lease,
Landlord may proceed directly against Tenant without pursuing any remedies
whatsoever against Subtenant or any other person.
     2. Future Transfers.
          (a) Landlord may consent to subsequent subleases by Subtenant or any
other person without notifying Tenant or obtaining its consent, and no such
action shall relieve Tenant of its primary liability and obligations under the
Lease and this Consent. This Consent applies only to the specific Sublease
described herein, and neither the execution hereof by Landlord, nor the
acceptance of rent by Landlord from any other person, including Subtenant, shall
constitute a consent to any subsequent sublease or a waiver of any of Landlord’s
rights hereunder or under the Lease.
          (b) Notwithstanding the foregoing, so long as no event of default has
occurred under the Lease, Subtenant may assign the Sublease or sublet the
Premises, or any portion thereof, without Tenant’s or Landlord’s consent, to any
entity which controls, is controlled by, or is under common control with
Subtenant; to any entity which results from a merger of, reorganization of, or
consolidation with Subtenant; to any entity which acquires substantially all of
the stock or assets of Subtenant, as a going concern, with respect to the
business that is being conducted in the Sublease Premises (hereinafter each a
“Permitted Transfer”). In addition, a sale or transfer of the majority capital
stock of Subtenant shall be deemed a Permitted Transfer if (1) such sale or
transfer occurs in connection with any bona fide financing or capitalization for
the benefit of Subtenant, or (2) Subtenant is or becomes a publicly traded
corporation. Tenant shall have no right to terminate the Sublease, and Landlord
shall have no right to terminate the Lease, in connection with, and shall have
no right to any sums or other economic consideration resulting from, any
Permitted Transfer.
     3. Condition of Premises.
          (a) Tenant acknowledges its responsibilities under the Lease to remove
and remediate any and all contamination and other effects arising from the use
of radioactive materials in the Premises. Such responsibilities include, without
limitation, the filing of a Certificate of Disposition of Materials with the
California Department of Health Services (the “Department of Health Services”)
[this issue is still under review by Avanir](the “Closure Certificate”). Tenant
agrees to pursue the final acceptance of its Closure Certificate with
commercially reasonable diligence following the date hereof, and to obtain such
final acceptance as soon as practicable. Notwithstanding anything set forth in
the Lease, Tenant agrees that no

2



--------------------------------------------------------------------------------



 



portion of its security deposit (including any letter of credit) shall be
returned to Tenant until the Closure Certificate is accepted as final by the
Department of Health Services, and if the Closure Certificate is not accepted by
the end of the term of the Lease, Landlord shall have the right to draw upon the
amount of the letter of credit and hold the cash proceeds of such draw until the
Closure Certificate is obtained. Landlord agrees to return the original letter
of credit to Tenant promptly upon submission of written proof by the Tenant that
the Closure Certificate has been accepted as final by the Department of Health.
A true and correct copy of the Closure Certificate is attached as Exhibit C.
          (b) Section 20.2 of the Lease provides that certain fixtures and other
items of personal property that are integrated into the Premises are not to be
removed by Tenant at the end of the term of the Lease, and that certain other
items are removable at the end of the term of the Lease by Tenant. However,
Landlord, Subtenant and Tenant acknowledge that Landlord and Subtenant have
entered into an agreement for the lease of the Premises following the end of the
term of the Lease and that significant opportunity for confusion may exist at
the end of that subsequent lease as to what fixtures and other such personal
property are to remain in the Premises and which may be removed by Tenant or
Subtenant. In order to avoid such confusion, Landlord, Subtenant and Tenant
agree to conduct a coordinated inspection of the Premises as soon as reasonably
practicable after the execution of this Agreement and to mutually develop and
agree upon a list of the existing items in the Premises that are not to be
removed at the end of the term of either the Lease or such subsequent lease.
Such meetings, inspection and mutual agreement shall occur on or before August
1, 2007.
          (c) Notwithstanding Section 3(b) above or any provision in the Lease
or the Sublease to the contrary, (i) Landlord agrees that it has no ownership
interest in the furniture, fixtures and equipment listed on Exhibit C to the
Sublease or the emergency power generator (including all monitoring, connecting
and operating equipment and parts) currently servicing the Premises and further
agrees that Tenant may remove or transfer the same in its discretion,
(ii) Subtenant shall not be required to remove or restore at the expiration of
the Sublease term or otherwise, any alterations or improvements made to the
Sublease Premises prior to the date of this Consent, and (iii) Subtenant shall
retain ownership of all of its fixtures, machinery, equipment, and other items
of personal property and may remove the same from the Premises provided such
removal can be accomplished (and is accomplished) without material physical
damage to the Building or material impairment of the operation thereof.
          (d) Landlord acknowledges and agrees to accept the Exit Assessment
specified in Section 14.8 of the Lease which Tenant has provided or will provide
to Subtenant in connection with the Sublease (the “Sublease Exit Assessment”).
The Sublease Exit Assessment will satisfy Tenant’s obligation to provide an Exit
Assessment to the Landlord under Section 14.8 of the Lease. Notwithstanding
anything to the contrary contained in the Lease, Tenant’s obligation to provide
any further Exit Assessments is and will be extinguished when the Sublease Exit
Assessment is provided to Subtenant and Landlord. Tenant will remain responsible
for the implementation of any recommended actions contained in the Sublease Exit
Assessment. This provision does not affect Subtenant’s obligation to procure,
issue and implement the recommendations of an Exit Assessment at the end of the
Lease Term, if required pursuant to the terms of the Lease.

3



--------------------------------------------------------------------------------



 



     4. Status of the Lease.
          (a) Tenant agrees that the Lease is in full force and effect and that
there are no breaches or defaults thereunder on the part of Landlord, nor does
any condition exist that, with the passage of time or the giving of notice or
both, would constitute such a breach or default on the part of Landlord under
the Lease.
          (b) Landlord and Tenant agree that attached hereto as Exhibit B is a
true, correct and complete copy of the Lease, and that the Lease represents the
entire agreement between Landlord and Tenant governing the leasing relationship
between Landlord and Tenant with respect to the Premises. Subtenant acknowledges
and agrees that it is has received and reviewed the Lease and is not relying on
any other document, instrument or agreement as governing the leasing
relationship or the occupancy of the Premises.
          (c) Landlord agrees that the Lease is in full force and effect and
that no Event of Default under the Lease on the part of Tenant has occurred and
is continuing, and to Landlord’s actual knowledge without investigation, no
condition exists that with the passage of time or the giving of notice or both,
including the execution of the Sublease and the performance of the duties and
obligations thereunder, would constitute an Event of Default on the part of
Tenant under the Lease.
          (d) Except as may be specifically set forth in the Lease or otherwise
agreed in writing, Landlord has no obligation to renew or extend the term of the
Lease, has made no representations, express or implied regarding the same nor is
Landlord under any duty to offer to rent the Premises or any other space to
Tenant at such expiration. Subtenant takes the Lease with full knowledge that
the Lease term may not be extended or renewed at the time of expiration.
     5. New Lease.
          (a) If the Lease terminates for any reason, then within ten
(10) business days following any such termination, Landlord shall offer to lease
the Premises to Subtenant for the remaining term of the Lease at the same rent
and on the same terms and conditions as set forth in the Lease, commencing
concurrently with the termination of the Lease. Subtenant shall have five
(5) business days after receipt of such offer within which to unconditionally
accept the same. If Subtenant fails to unconditionally accept Landlord’s offer
to enter into such replacement lease by the end of such five (5) business day
period, then Landlord shall nevertheless have the right to require Subtenant to
enter into a replacement lease agreement with Landlord, effective as of the date
of termination of the Lease, for the remaining term of the Sublease on the terms
and conditions of the Sublease, and such of the terms of the Lease as are not
inconsistent with the Sublease. In the event Subtenant does not exercise its
right to lease the Premises on the same terms and conditions as set forth in the
Lease and Landlord does not exercise its right to require Subtenant to enter
into a replacement lease agreement with Landlord, then the Sublease shall
terminate at the end of such five (5) business day period.
     6. Notices. All notices required by this Agreement shall be in writing,
shall be effective upon receipt or upon refusal of delivery, and shall be
delivered by (i) hand, (ii) certified

4



--------------------------------------------------------------------------------



 



mail, return receipt requested (iii) overnight courier service, or
(iv) facsimile, addressed to the other party as follows, or at such address or
facsimile number as to which such party from time to time may give proper notice
to the other party. Notices shall be deemed to have been received: if hand
delivered, when so delivered or when such delivery is refused; five days after
deposit as certified mail; on the date scheduled for delivery if sent by
courier; and on the date shown on the report generated by the sending machine if
sent by facsimile.

         
To Landlord:
       
 
 
 
   
 
 
 
   
 
 
 
Attention:                                                               
 
 
 
   
 
       
To Tenant:
  Prior to the Effective Date:    
 
 
 
101 Enterprise Suite 300    
 
  Aliso Viejo CA 92656    
 
  Attn: Mr. Michael J. Puntoriero    
 
       
 
  After the Effective Date:    
 
 
 
101 Enterprise Suite 300    
 
  Aliso Viejo CA 92656    
 
  Attn: Mr. Michael J. Puntoriero    
 
       
To Subtenant:
  Prior to the Effective Date:    
 
 
 
11588 Sorrento Valley Rd., Suite 17    
 
  San Diego, California 92121    
 
  Attention: Chief Financial Officer    
 
       
 
  After the Effective Date:    
 
 
 
11388 Sorrento Valley Rd., Suite 17    
 
  San Diego, California 92121    
 
  Attention: Chief Financial Officer    

     7. Miscellaneous.
          (a) The reference to “Avanir Pharmaceuticals” in Section 14.2 of the
Lease, for so long as the Sublease is in existence, shall be deemed to refer to
Halozyme, Inc. for purposes of the Premises.
          (b) This Agreement will be governed and construed in accordance with
the laws of the State of California, regardless of the choice of law provisions
of California or any other jurisdiction.
          (c) No alteration, amendment or modification of or to this Agreement
shall be effective unless it is made in writing and signed on behalf of each of
the parties to this Agreement.

5



--------------------------------------------------------------------------------



 



          (d) This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.
          (e) This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
parties. No representation, warranty, promise, inducement or statement of
intention has been made by either party which is not embodied in this Agreement.
          (f) In any action between the parties hereto seeking enforcement of
any of the terms and provisions of this Agreement, the prevailing party in such
action shall be entitled to have and to recover from the other party its
reasonable attorneys’ fees and other reasonable expenses in connection with such
action or proceeding, in addition to its recoverable court costs.
          (g) Nothing in this Agreement is intended to create any rights by
persons not a party to this Agreement and no other party will be construed to be
a third party beneficiary of this Agreement or otherwise have any legal or
equitable rights under it.
          (h) Time is of the essence in this Agreement.
          (i) If any part of this Agreement is held by a court to be illegal,
invalid, or unenforceable, the remainder of this Agreement will remain in full
force and effect and will be interpreted to achieve, to the greatest extent
possible, the objectives of this Agreement taken as a whole, including the
illegal, invalid or unenforceable provision.
     IN WITNESS WHEREOF, this Consent to Sublease Agreement is executed as of
the date first above written.

                  LANDLORD:
 
                BC SORRENTO, LLC, a California limited
liability company
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

6



--------------------------------------------------------------------------------



 



                  TENANT:
 
                AVANIR PHARMACEUTICALS,
a California corporation
 
           
 
  By:        
 
  Name:  
 
Michael J. Puntoriero    
 
  Title:   Chief Financial Officer    
 
                SUBTENANT:
 
                HALOZYME, INC.,
a California corporation
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

7



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEASE

E-8



--------------------------------------------------------------------------------



 



EXHIBIT “B”
SUBLEASE AGREEMENT

E-9



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CLOSURE CERTIFICATE

E-10



--------------------------------------------------------------------------------



 



EXHIBIT F
[Reserved]

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
UTILITIES
Schedule of Utility Obligations: 11404 & 11408

                              VENDOR   SERVICE/UTILITY   STATUS
1.
  §   SDG&E   §   Gas meter #0945199
(serves both buildings)   §   Sublandlord to provide for Subtenant and pass
through prorated costs
 
                       
2.
  §   San Diego
Municipal Water   §   Water (handled by
property manager)   §   Sublandlord to provide and pass through prorated costs
to Subtenant
 
                       
3.
  §   Bay City Electric
(preventive maintenance)   §   Emergency generator   §   Sublandlord to provide
and pass through prorated costs to Subtenant
 
                       
4.
  §   SDG&E   §
§
§   Electric Meter #1769979
#1675220
#1730133   §   Sublandlord to provide and pass through prorated costs to
Subtenant
 
                  §   Sublandlord to stay on for outside lights & emergency
power
 
                       
5.
  §   Biosources (outside of the buildings maintenance)   §   HVAC system
(interwoven between 11404 &
11408)   §   Sublandlord to provide and pass through prorated costs to Subtenant
 
                  §   Subtenant to do own HVAC maintenance inside the building;
 
                       
6.
  §   Trident   §   Water treatment   §   Sublandlord to provide and pass
through prorated costs to Subtenant

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
GUARANTY
     THIS GUARANTY OF LEASE (“Guaranty”) is made as of June ___, 2007, by
HALOZYME THERAPEUTICS, INC., a Nevada corporation (“Guarantor”), in favor of
AVANIR PHARMACEUTICALS, a California corporation (“Lessor”), in connection with
that certain Sublease dated June ___, 2007 (the “Lease”), pursuant to which
Lessor leases to HALOZYME, INC., a California corporation (“Lessee”),
approximately 21,184 square feet of office space, located at 11404 Sorrento
Valley Road, San Diego, California (the “Premises”). As a material inducement to
and in consideration of Lessor’s entering into the Lease, Lessor having
indicated that it would not enter into the Lease without the execution of this
Guaranty, Guarantor does hereby agree with Lessor as follows:
     (i) Guarantor does hereby unconditionally guarantee, without deduction by
reason of set off, defense or counterclaim, as a primary obligor and not as a
surety, and promises to perform and be liable for any and all obligations and
liabilities of Lessee under the terms of the Lease, including without implied
limitation the Lessee’s obligation to pay such rents, charges, costs and
impositions as are set forth in the Lease. Guarantor further agrees to defend
with counsel acceptable to Lessor, and to indemnify, defend, and save Lessor
harmless from and against any and all loss, cost, damage or liability arising
out of any breach by Lessee of any of the terms, conditions and covenants of the
Lease, or out of any breach of warranty or misrepresentation made by Lessee
under or in connection with the Lease, including reasonable attorneys’ fees and
any other costs incurred by Lessor in connection therewith.
     (ii) The undertakings contained in this Guaranty shall be the personal
liability of Guarantor. Guarantor acknowledges that after any default by Lessee
in the performance of any term, condition or covenant of the Lease, the
liability of Guarantor under this Guaranty shall be primary and that, in the
enforcement of its rights, Lessor shall be entitled to look to Guarantor for the
performance of the obligations of Lessee which Guarantor has guaranteed, without
first commencing any action or proceedings against Lessee, and likewise,
enforcement of Lessor’s rights against Lessee shall not impair the right of
Lessor to enforce this Guaranty, and any such action by Lessor shall not operate
as a release of the liability of Guarantor under this Guaranty. The liability of
Guarantor under this Guaranty is a guaranty of payment and performance and not
of collectibility, is not conditional upon the pursuit by Lessor of any remedies
which it now has or may hereafter have with respect thereto under the Lease, at
law, in equity or otherwise, and will not be diminished or affected by a claim
by Lessee that the Lease was not duly executed and delivered by Lessee or that
the execution, delivery and performance of the Lease was not duly authorized or
that the Lease when executed by Lessee was not the legal, valid and binding
obligation of Lessee or not generally enforceable against Lessee. Except as
otherwise expressly provided herein, the obligations of the Guarantor shall be
absolute and unconditional and shall remain in full force and effect until all
amounts due pursuant to the Lease have been paid in full and all of Lessee’s
obligations thereunder have been performed in full.
     (iii) If Lessee shall at any time default in the performance or observance
of any of the terms, covenants or conditions in the Lease on Lessee’s part to be
kept performed or observed, Guarantor will keep, perform and observe same, as
the case may be, in the place and stead of Lessee.
     (iv) The obligations of Guarantor hereunder shall not be released by
Lessor’s receipt, application or release of any security given for the
performance and observance of any covenant or condition in the Lease on Lessee’s
part to be performed or observed, regardless of whether Guarantor consents
thereto or receives notice thereof.
     (v) The liability of Guarantor hereunder shall in no way be affected by
(a) the release or discharge of Lessee or any other party or the release of
Lessee in any creditor’s receivership, bankruptcy or other proceeding; (b) the
impairment, limitation or modification of the liability of Lessee or the estate
of Lessee in bankruptcy, or of any remedy for the enforcement of Lessee’s
liability under the Lease resulting from the operation of any present or future
provision of the Bankruptcy Code or other statute or from the decision in any
court; (c) the rejection of the Lease in any such proceedings; (d) the
assignment or transfer of the Lease by Lessee; (e) any disability of Lessee;

H-1



--------------------------------------------------------------------------------



 



(f) the cessation from any cause other than as provided under the Lease
whatsoever of the liability of Lessee; (g) the exercise by Lessor of any of its
rights or remedies reserved under the Lease or by law; or (h) any termination of
the Lease. As used herein, “Bankruptcy Code” means Title 11 of the U.S. Code, as
applicable, or any similar federal or state laws for the relief of debtors, each
as hereafter amended.
     (vi) Guarantor agrees that none of its obligations and no right against
Guarantor hereunder shall in any way be discharged, impaired, or otherwise
affected by any extension of time by Lessor for, or by any partial or complete
waiver by Lessor of the performance or failure by Lessor to enforce of any of
Lessee’s obligations under the Lease, or by any other alteration, amendment,
assignment, expansion, extension or modification by Lessor in or to the Lease,
or by any release or waiver by Lessor of any term, covenant or condition of the
Lease, or by any delay by Lessor in the enforcement of or waiver of any rights
against Lessee, Guarantor or any other person or entity under the Lease;
provided, however, that to the extent Lessee’s obligations under the Lease are
reduced as a result of the foregoing, Guarantor’s obligations under this
Guaranty shall likewise be reduced. Without limitation, Guarantor agrees that
the Premises may be subleased or the Lease may be altered, amended, assigned,
expanded, extended or modified from time to time on such terms and provisions as
may be satisfactory to Lessor without notice to or further assent by Guarantor,
and Guarantor hereby waives notice of acceptance of this Guaranty, notice of any
obligations guaranteed hereby or of any action taken or omitted in reliance
hereon, and notice of any defaults of Lessee under the Lease and waives
presentment, diligence, demand for payment or performance, protest, notice of
dishonor, nonpayment or nonperformance of any such obligations, suit or taking
of other action by Lessor against, and any other notice to, any party liable
thereon and waives suretyship defenses generally, other than full and timely
payment and performance of all obligations hereby guaranteed, and Guarantor
agrees to cause Lessee to preserve the enforceability of all instruments hereby
guaranteed, as modified with Lessor’s consent, and not to cause Lessee to take
any act or make any omission which might be the basis for a claim that Guarantor
has any defense to Guarantor’s obligations hereunder, exclusive only of the
defense that Lessee has fully and timely paid and performed all obligations
hereby guaranteed. No insolvency, bankruptcy, liquidation proceeding or
dissolution affecting Lessee or Guarantor shall affect, impair or be a defense
to this Guaranty. The liability of the Guarantor hereunder is primary and,
except as otherwise set forth herein, unconditional and, except as otherwise set
forth herein shall not be subject to any offset, defense or counterclaim of
Guarantor. This is a continuing guaranty. Guarantor waives any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge, release of defense of a guarantor or surety, or that might otherwise
limit recourse against Guarantor, except and to the extent that Lessee is
released from its obligations under the Lease other than in the context of a
bankruptcy of Lessee or a claim by Lessee that the Lease was unenforceable
against Lessee as of the date of its execution. Moreover, Guarantor agrees that
its obligations shall not be affected by any circumstances which constitute a
legal or equitable discharge of a guarantor or surety, except and to the extent
that Lessee is released from its obligations under the Lease (other than in the
context of a bankruptcy of Lessee or a claim by Lessee that the Lease was
unenforceable against Lessee as of the date of its execution).
     (vii) Guarantor represents that this Guaranty and the Lease, as originally
delivered and as modified, amended or supplemented, have been duly authorized
and are the legal, valid and binding obligations of Guarantor and Lessee,
enforceable in accordance with their respective terms.
     (viii) Without in any manner limiting the generality of the foregoing,
Guarantor hereby waives the benefits of the provisions of Sections 2809, 2810,
2847 and 2848 of the California Civil Code and any similar or analogous statutes
of California or any other jurisdiction and all principles or provisions of law
or equity which conflict with the terms of this Guaranty. In addition, without
limiting the generality of the foregoing, Guarantor hereby expressly waives any
and all benefits under California Civil Code Sections 2815, 2819, 2845, 2849 and
2850 and the second sentence of CC Section 2822(a). In addition, each Guarantor
agrees that Lessor (not Lessee or any other person or entity) shall have the
sole right to designate the portion of Lessee’s obligations under the Lease that
is satisfied by a partial payment by Lessee. Notwithstanding anything to the
contrary contained herein, other than with respect to the potential duplication
of enforcement costs, in no event shall Guarantor’s liability under this
Guaranty exceed the liability which Guarantor would have incurred (in the
absence of a creditor’s receivership, bankruptcy or other proceeding involving
Guarantor or its assignee) if Guarantor had entered into the Lease.
     (ix) Guarantor further agrees that it may be joined in any action against
Lessee in connection with the obligations of Lessee under the Lease and recovery
may be had against Guarantor in any such action. Lessor may

H-2



--------------------------------------------------------------------------------



 



enforce the obligations of Guarantor hereunder without first taking any action
whatsoever against Lessee or its successors and assigns, or pursue any other
remedy or apply any security it may hold.
     (x) Guarantor: (a) subordinates any right of subrogation it may have
against Lessee to the obligations of Lessee under, arising out of or related to
the Lease or Lessee’s use or occupancy of the Premises (as defined in the
Lease); and (b) until all of Lessee’s obligations under the Lease are fully
performed, unconditionally and irrevocably subordinates any liability or
indebtedness of Lessee now or hereafter held by Guarantor to the obligations of
Lessee under, arising out of or related to the Lease or Lessee’s use of the
Premises. Furthermore, from and after the occurrence of any Event of Default (as
defined in the Lease), Guarantor agrees that any payment on account of any
indebtedness from Lessee to Guarantor during such time shall be held in trust
for Lessor.
     (xi) The liability of Guarantor and all rights, powers and remedies of
Lessor hereunder and under any other agreement now or at any time hereafter in
force between Lessor and Guarantor relating to the Lease shall be cumulative and
not alternative and such rights, powers and remedies shall be in addition to all
rights, powers and remedies given to Lessor by law.
     (xii) This Guaranty applies to, inures to the benefit of and binds all
parties hereto, and their successors and assigns. This Guaranty may be assigned
by Lessor voluntarily or by operation of law.
     (xiii) If Lessor desires to sell, finance or refinance the Premises, or any
part thereof, Guarantor hereby agrees to execute such reasonable documentation
as shall be required by Lessor re-affirming Guarantor’s obligations under this
Guaranty.
     (xiv) Notwithstanding any modification, discharge or extension of the
guaranteed obligations or any amendment, modification, stay or cure of Lessor’s
rights which may occur in any bankruptcy or reorganization case or proceeding
concerning Lessee, whether permanent or temporary, and whether or not assented
to by Lessor, Guarantor hereby agrees that it shall be obligated hereunder to
pay and perform the guaranteed obligations and discharge its other obligations
in accordance with the terms of the guaranteed obligations and the terms of this
Guaranty. Guarantor understands and acknowledges that by virtue of this
Guaranty, it has specifically assumed any and all risks of a bankruptcy or
reorganization case or proceeding with respect to Lessee. Without in any way
limiting the generality of the foregoing, any subsequent modification of the
guaranteed obligations in any reorganization case concerning Lessee shall not
affect the obligation of Guarantor to pay and perform the guaranteed obligations
in accordance with their original terms. If Lessor is required to pay, return or
restore to Lessee or any other person any amounts previously paid on account of
any of the guaranteed obligations because of any bankruptcy or other voluntary
or involuntary proceeding involving Lessee, in or out of court, for the
adjustment of debtor-creditor relationships, or because of any stop notice or
any other reason, the obligations of Guarantor shall be reinstated and revived,
and the rights of Lessor shall continue, with respect to such amounts, all as
though they had never been paid to Lessor.
     (xv) This Guaranty shall constitute the entire agreement between Guarantor
and the Lessor with respect to the subject matter hereof. No provision of this
Guaranty or right of Lessor hereunder may be waived nor may any guarantor be
released from any obligation hereunder except by a writing duly executed by an
authorized officer of Lessor.
     (xvi) When the context and construction so requires, all words used in the
singular herein shall be deemed to have been used in the plural. The word
“person” as used herein shall include an individual, company, firm, association,
partnership, corporation, trust or other legal entity of any kind whatsoever.
     (xvii) Should any one or more provisions of this Guaranty be determined to
be illegal or unenforceable, all other provisions shall nevertheless be
effective.
     (xviii) Guarantor represents that the person signing below is duly
authorized to execute this Guaranty on behalf of Guarantor and to bind Guarantor
hereby.

H-3



--------------------------------------------------------------------------------



 



     (xix) The waiver or failure to enforce any provision of this Guaranty shall
not operate as a waiver of any other breach of such provision or any other
provisions hereof.
     (xx) If either party hereto participates in an action against the other
party arising out of or in connection with this Guaranty, the prevailing party
shall be entitled to have and recover from the other party reasonable attorneys’
fees, collection costs and other costs incurred in and in preparation for the
action.
     (xxi) Guarantor agrees that this Guaranty shall be governed by and
construed in accordance with the laws of the State of California.
     (xxii) The term “Lessor” whenever used herein refers to and means the
Lessor in the foregoing Lease specifically named and also any assignee of said
Lessor, whether by outright assignment or by assignment for security, and also
any successor to the interest of said Lessor or of any assignee of such Lease or
any part thereof whether by assignment or otherwise. The term “Lessee” whenever
used herein refers to and means the Lessee in the foregoing Lease specifically
named and also any assignee of said Lessee or assignee of such Lease or any part
thereof, whether by assignment or otherwise.
     (xxiii) Any notice or other communication to be given under this Agreement
by either party to the other will be in writing and delivered personally or
mailed by certified mail, postage prepaid and return receipt requested, or
delivered by an express overnight delivery service, charges prepaid, or
transmitted by facsimile, as follows:

                    If to Lessor:   Avanir Pharmaceuticals, Inc.    
 
                             
 
                             
 
                             
 
      Attention:        
 
         
 
   
 
  With copies to:        
 
                             
 
                             
 
                             
 
      Attention:        
 
         
 
   
 
                             
 
                             
 
                             
 
                             
 
      Attention:        
 
         
 
      If to Guarantor:   Halozyme Therapeutics, Inc.    
 
                             
 
                             
 
                             
 
      Attention:        
 
         
 
   
 
  With a copy to:        
 
                             
 
                             
 
                             
 
      Attention:        
 
         
 
   

     Any address or name specified above may be changed by a notice given by the
addressee to the other party in accordance with this numbered paragraph. Any
notice will be deemed given and effective (i) if given by personal

H-4



--------------------------------------------------------------------------------



 



delivery, as of the date of delivery in person; or (ii) if given by mail, upon
receipt as set forth on the return receipt; or (iii) if given by overnight
courier, one (1) business day after timely deposit with the courier; or (iv) if
given by facsimile, upon receipt of the appropriate confirmation of transmission
by facsimile. The inability to deliver because of a changed address of which no
notice was given of the rejection or other refusal to accept any notice will be
deemed to be the receipt of the notice as of the date of such inability to
deliver or the rejection or refusal to accept.
     (xxiv) Waiver of Jury Trial. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY(IES) AGAINST ANY OTHER
PARTY(IES) ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
GUARANTY OR THE RELATIONSHIP OF THE PARTIES CREATED HEREUNDER (EACH A “DISPUTE”
AND COLLECTIVELY, THE “DISPUTES”).
     (xxv) Consent to Judicial Reference. If and to the extent that paragraph
(xxv) immediately above is determined by a court of competent jurisdiction to be
unenforceable or is otherwise not applied by any such court, each of Landlord
and Tenant hereby consents and agrees that (a) any and all Disputes shall be
heard by a referee in accordance with the general reference provisions of
California Code of Civil Procedure Section 638, sitting without a jury in the
County of Los Angeles, California, (b) such referee shall hear and determine all
of the issues in any Dispute (whether of fact or of law), including issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8, including without limitation, entering restraining
orders, entering temporary restraining orders, issuing temporary and permanent
injunctions and appointing receivers, and shall report a statement of decision;
provided that, if during the course of any Dispute, any party desires to seek
such a “provisional remedy” at a time when a referee has not yet been appointed
or is otherwise unavailable to hear the request for such provisional remedy,
then such party may apply to the Los Angeles County Superior Court for such
provisional relief, and (c) pursuant to California Code of Civil Procedure
Section 644(a), judgment may be entered upon the decision of such referee in the
same manner as if the Dispute had been tried directly by a court. The parties
shall use their respective commercially reasonable and good faith efforts to
agree upon and select such referee, provided that such referee must be a retired
California state or federal judge, and further provided that if the parties
cannot agree upon a referee, the referee shall be appointed by the Presiding
Judge of the Los Angeles County Superior Court. Each party hereto acknowledges
that this consent and agreement is a material inducement to consummate the
transactions contemplated hereby and by the Lease, and that each will continue
to be bound by and to rely on this consent and agreement in their related future
dealings. The parties shall share the cost of the referee and reference
proceedings equally; provided that, the referee may award attorneys’ fees and
reimbursement of the referee and reference proceeding fees and costs to the
prevailing party, whereupon all referee and reference proceeding fees and
charges will be payable by the non-prevailing party (as so determined by the
referee). Each party hereto further warrants and represents that it has reviewed
this consent and agreement with legal counsel of its own choosing, or has had an
opportunity to do so, and that it knowingly and voluntarily gives this consent
and enters into this agreement having had the opportunity to consult with legal
counsel. This consent and agreement is irrevocable, meaning that it may not be
modified either orally or in writing unless agreed to by Lessor, and this
consent and agreement shall apply to any subsequent amendments, renewals,
supplements, or modifications to this Guaranty or any other agreement or
document entered into between the parties in connection with this Guaranty. In
the event of litigation, this Agreement may be filed as evidence of either or
both parties’ consent and agreement to have any and all Disputes heard and
determined by a referee under California Code of Civil Procedure Section 638.
     (xxvi) This Guaranty is solely for the benefit of Lessor and its successors
and assigns and is not intended to nor shall it be deemed to be for the benefit
of any third party, including, without limitation, Lessee.
     (xxvii) Guarantor shall have no right to assign its obligations under this
Guaranty without obtaining Lessor’s prior written consent which consent may be
granted or withheld in Lessor’s sole and absolute discretion. For purposes of
this Guaranty, the following shall not constitute an assignment necessitating
Lessor’s consent (but Guarantor shall notify Lessor of the same): (a) a change
in Guarantor’s name, type of entity and/or state of domicile; and (b) a merger
or similar transaction in which the surviving entity purchases all or
substantially all of Guarantor’s stock and/or assets; provided, however, that
the resulting entity in either (a) or (b) shall remain bound by this Guaranty
and will upon request, reaffirm and ratify the obligations of Guarantor under
this Guaranty.

H-5



--------------------------------------------------------------------------------



 



     (xxviii) Guarantor hereby consents to the exclusive jurisdiction and venue
of any state or federal court located within Los Angeles County, State of
California in any suit, action or proceeding brought under or arising out of
this Guaranty (and further agrees not to assert or claim that such venue is
inconvenient or otherwise inappropriate or unsuitable).
     IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
first above written.

                      “Guarantor”    
 
                    HALOZYME THERAPEUTICS, INC.,
a Nevada corporation    
 
               
 
  By:                            
 
  Name:                            
 
  Title:                          
 
                 
 
  By:                            
 
  Name:                            
 
      Title:                          

H-6



--------------------------------------------------------------------------------



 



EXHIBIT I
ADDITIONAL OPERATING COSTS
 
Locksmith services
Security services
Central Monitoring Services
Armed Response services
Alarm Company & 1118722 (MAINTENANCE ACCESS) & 1118721 (CAMERA MAINTENANCE)
Drain Service
Air filtration repair and maintenance
Air handlers and chiller maintenance services
HVAC Vendor Services
HVAC MAINTENANCE AND REPAIR
EMERGENCY POWER SYSTEMS maintenance and repair
CONSULTING - FACILITY MAINTENANCE
HVAC PM - 11388 SV Rd
HVAC PM - 11404, 11408 SV Rd
Licenses and Permits
Signs
Vendor for automated controls
Maintenance Supplies
Hardware Supplies
FIRE EXTINGUISHER INSPECTION
Sound diverters
HEALTH & SAFETY CONSULTING SVC
Guard Svcs 11388 Sorrento
DATA/SHREDDED & DESTROYED

I-1



--------------------------------------------------------------------------------



 



Janitorial Services
WATER TREATMENT PROGRAM
San Diego Police Department services

I-2